Citation Nr: 0825042	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  02-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Evaluation of thoracic spine scoliosis, currently rated 
as noncompensably disabling.

2.  Evaluation of right knee strain, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1986 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2003, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

In June 2006, the Board remanded the veteran's claim 
regarding his right knee to the RO for further development.

In the June 2006 decision, the Board denied the veteran's 
claim of entitlement to a compensable evaluation for thoracic 
spine scoliosis.  The veteran subsequently appealed this 
issue to the United States Court of Appeals for Veterans 
Claims (Court).  While that case was pending at the Court, 
the veteran's attorney and the VA Office of the General 
Counsel filed a joint motion to vacate the Board's decision 
and remand the veteran's claim for readjudication.  In an 
October 2007 Order, the Court granted the joint motion, 
vacated the Board's June 2006 decision, and remanded this 
case to the Board for readjudication.


FINDINGS OF FACT

1.  Functional impairment due to thoracic spine disability is 
not established.

2.  No demonstrable deformity of a thoracic vertebral body is 
shown.

3.  The veteran's right knee flexion is to 135 degrees, with 
extension to 0 degrees, no instability or subluxation, and no 
functional impairment due to flare-ups. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for scoliosis 
of the thoracic spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285, 5291 (effective prior to 
September 26, 2003), 5235 to 5243 (effective on and after 
September 26, 2003) (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5019 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, the veteran's claim was received prior to the enactment 
of the VCAA.

A letter dated in November 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to substantiate a claim 
for a higher evaluation, he must show his disabilities were 
worse.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in July 2006.

The July 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in March 2002 and supplemental 
statement of the case dated in July 2005 provided the veteran 
with the rating criteria used to determine his disability 
evaluations.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim for increased 
evaluations.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


I.  Applicable Law and Regulations for Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Thoracic Spine

The veteran's thoracic spine scoliosis disability is rated 
noncompensable.

By a rating action of December 2001, the RO granted service 
connection for thoracic spine, scoliosis.  That decision was 
based on service medical records which showed that the 
veteran was admitted to a hospital in August 1986, after 
being involved in an automobile accident; he was diagnosed 
with minimal T5 anterior compression fracture.  Subsequently, 
the veteran was seen on several occasions for complaints of 
neck pain.  In October 1991, the veteran was seen for 
complaints of pain in the upper back; an X-ray study of the 
thoracic spine was unremarkable, except for a mild scoliosis 
convexed to the left in the lower thoracic spine.

The veteran's claim for service connection for an upper back 
disorder (VA Form 21-526) was received in August 2000.  
Submitted in support of the veteran's claim was the report of 
an MRI of the thoracic spine, performed in July 2001, which 
revealed multilevel mild thoracic spondylosis, with areas of 
osteophyte and/or small protrusions at the T3-4, T5-6 and T8- 
9 levels without evidence of significant spinal canal 
stenosis or cord compression.

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in September 2001.  At that time, he 
complained of upper back pain which he described as 
excruciating; he also described the pain as constant and 
rated it as a 10 on a scale of 1 to 10.  The veteran 
indicated that he had stiffness constantly, and he had 
weakness; he stated that he was unable to lift anything 
greater than 45 to 50 pounds.  The veteran reported using 
Hydrocodone, Oxycontin, and a muscle relaxer.  He denied any 
flare-ups; however, he reported being in constant pain.  He 
used ice packs and massages.  He had not had any surgery, and 
he stated that he was not working as a result of his back 
injury.  The examination report failed to provide any range 
of motion findings for the thoracic spine.  The pertinent 
diagnosis was thoracic spine scoliosis, no spondylosis.

At his personal hearing in January 2003, the veteran 
testified that his thoracic spine disorder is more disabling 
than reflected by the rating currently assigned.  The veteran 
indicated that he suffers from chronic and severe pain.  The 
veteran testified that his thoracic spine disorder has gotten 
worse over the years, to the point that he is unable to work.  
The veteran reported that his thoracic spine disorder has 
caused headaches; he noted that he suffers from severe 
headaches at least 2 to 3 times a week. 

The Board notes that the veteran did not report for a 
scheduled spine examination in April 2005; therefore, the 
Board must rely on the evidence of record.  The July 2005 
supplemental statement of the case provided the regulatory 
criteria of 38 C.F.R. § 3.655 addressing the consequences of 
a failure to report for a scheduled VA examination.

The current evaluation is consistent with slight limitation 
of motion or flexion greater than 85 degrees or the combined 
range of motion greater than 235 degrees.  In order to 
warrant a higher evaluation, the evidence must approximate 
the functional equivalent of moderate limitation of motion or 
the functional equivalent of flexion to 60 degrees or less or 
the combined range of motion to 120 degrees or less, or the 
evidence must demonstrate periarticular pathology productive 
of painful motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.59.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).

Prior to September 26, 2003, Diagnostic Code 5285 provided 
ratings for residuals of fracture of vertebra.  Diagnostic 
Code 5285 provided that, in cases where residuals of 
vertebral fracture did not involve the spinal cord or require 
a neck brace, such residual disability was to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Prior to September 26, 2003, the regulations provided that 
limitation of motion of the dorsal spine warranted a 
noncompensable evaluation if it was slight, and a 10 percent 
evaluation if it was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim...the claim shall be denied.

The veteran essentially contends that his thoracic spine 
disorder is more severe than rated.

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time since 
the effective date of service connection ("staged ratings") 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's spine disorder has been 
compensably disabling.  Therefore, a uniform, noncompensable 
evaluation is warranted.

The Board notes that the evidence clearly shows the veteran's 
spine is not ankylosed, and he does not have a diagnosis of 
intervertebral disability syndrome.  Therefore, a higher 
schedular evaluation under the appropriate codes is not for 
application during the period of this appeal.  Additionally, 
the evidence contains no diagnosis of neurological 
abnormalities that have been attributed to the service-
connected disability, for a separate rating.

The Board notes that the veteran's service connected 
scoliosis of the thoracic spine was rated as noncompensable 
under the old criteria pertaining to limitation of dorsal 
spine motion.  Under the former Diagnostic Code 5291, in 
effect prior to September 26, 2003, a zero percent evaluation 
was appropriate where a slight limitation of dorsal spine 
motion was shown.  A moderate or severe limitation merited a 
10 percent evaluation.  The September 2001 examination 
findings showed no limitation of dorsal spine motion, thus 
there is no basis for a compensable evaluation under those 
criteria.  Therefore, the Board concludes that only slight 
subjective symptoms are shown warranting a 0 percent rating 
under DC 5291.  

Under Diagnostic Code 5285, a 10 percent evaluation may be 
added if there is evidence of a demonstrable deformity of a 
vertebral body.  The May 2001 MRI report indicated that the 
veteran had areas of osteophyte and/or small protrusions in 
the thoracic spine.  However, the Board finds that nothing in 
this report remotely suggests a deformity of a vertebral body 
consistent with fracture of the spine.  In addition, the 
Board attempted to clarify whether the veteran had a 
compression deformity by affording him another examination in 
April 2005.  However, the veteran did not appear for the 
examination and provided no explanation for his absence.  No 
examiner has said that an osteophyte or a protrusion of the 
thoracic spine constitutes a demonstrable deformity of a 
vertebral body.  Although there was a report of a T5 
compression fracture in 1986, in 1991, the x-ray study was 
unremarkable.  We find that the 2001 MRI and 1991 x-ray study 
are each silent for vertebral body deformity.  Therefore, to 
the extent that there is a claim for such an added rating, 
the Board denies it on a factual basis, as such is not being 
shown.  

Thus a compensable rating is unwarranted for the period prior 
to September 26, 2003.

Evaluating the disability under the revised rating criteria 
from September 26, 2003, the Board notes that, since the 
veteran failed to report for the April 2005 VA examination, 
the Board must consider range of motion in his thoracic spine 
as full.  No disc or neurological impairment has been shown 
due to the thoracolumbar disability for consideration of a 
separate or combined rating.  Further, there is no evidence 
of record that the thoracic spine disability has ever 
resulted in forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a , DC 5237.

Additionally, the Board notes that consideration has been 
given to the veteran's assertions of pain and discomfort 
associated with the thoracic spine disorder.  While the 
veteran is competent to provide subjective evidence of 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  While the veteran complained of pain 
during his September 2001 examination, such pain did not 
result in any functional impairment.  See 38 C.F.R. § 4.59.  
The veteran denied flare-ups of his pain and did not indicate 
that he had any limited motion of his thoracic spine due to 
pain.  Therefore, the Board finds that the competent evidence 
proves there is an absence of functional impairment to such 
extent that a higher (compensable) evaluation is not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca, 8 Vet. 
App. 202 (1996).  Based upon the current, incomplete record, 
due to the failure of the veteran to appear for a VA 
examination, the Board finds his reports of excruciating pain 
to be no more than an unreliable, subjective report that does 
not establish any functional impairment, to include 
periarticular pathology productive of painful motion.

There is, therefore, no basis for a higher rating.  Given 
this evidence, the Board concludes that a compensable rating 
is not in order.  Stated differently, there is inadequate 
evidence upon which to conclude that there is any functional 
impairment or residuals of a vertebral body deformity.  The 
veteran's own decision to not appear for an examination 
prevents a determination of the degree of disability.  
Application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.

In cases that are exceptional, such that the standards of the 
rating schedule appear to be inadequate to evaluate a 
disability, an extraschedular rating may be considered.  38 
C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

Here, the veteran contended in August 2000 that his doctors 
told him to stop working due to his back disability.  In the 
November 2004 notice letter, the RO informed the veteran that 
he should submit any documentation regarding the effects of 
his disability.  The veteran has not done so.  Therefore, the 
record contains no documents related to statements made by 
the veteran's doctors regarding his employment or statements 
from his present or past employers.  The veteran's own 
statements are inadequate in this case to establish either an 
increased evaluation or an extraschedular evaluation.  The 
duty to assist is not a one-way street, and the veteran has 
not provided VA with any documentation regarding the effect 
of his disability on his employment.

Therefore, in this case, the manifestations and effects of 
the veteran's thoracic disability do not necessitate referral 
of the rating of that disability to designated VA officials 
for consideration of an extraschedular rating.  The evidence 
also shows the veteran has had no hospitalizations due to 
this disability.

The Board notes that the veteran has been treated for a 
lumbar spine disorder, which is not subject to service 
connection.  The revised criteria for evaluating spine 
disorders do not distinguish between the thoracic spine and 
the lumbar spine in assigning evaluations.  However, the 
Board attempted to afford the veteran an examination in April 
2005 to thoroughly evaluate his spine disability.  As noted 
above, the veteran did not appear.  The veteran's actions 
prevented the Board from determining whether he has a 
vertebral deformity.  His actions also prevented the Board 
from obtaining an additional opinion that could have 
determined which symptoms are attributable to his service-
connected disability and which are attributable to his non-
service-connected disability.  Furthermore, the veteran's 
failure to appear for his scheduled examination prevented the 
Board from exploring his functional capacity and making any 
kind of rational statement regarding an extraschedular 
rating.  Based on the above, the Board finds that the 
evidence is again the veteran's claim, and it must be denied.


Right Knee

The veteran's right knee disability is rated 10 percent 
disabling.

In September 2001, the veteran underwent VA examination.  He 
complained of pain and weakness.  He could not walk more than 
thirty minutes.  He denied stiffness, swelling, heat, or 
redness.  It became unstable with straining to lift heavy 
things.  Flare-ups occurred with climate change.  The veteran 
no longer used a knee brace.  He has had no surgery, 
dislocation, or subluxation.  On examination, flexion was 
from 0 to 135 degrees.  McMurray sign and anterior drawer 
sign were positive on the right.  The diagnosis was right 
knee strain.  X-rays of the knee revealed no evidence of 
fracture, dislocation, or effusion.  Joint spaces appeared 
preserved.  The impression was a negative view of the knee.

In January 2003, the veteran testified before the 
undersigned.  He had trouble walking on uneven ground.  
Stairs caused his knee to have a lot of pain.  He could no 
longer run or play sports.

In September 2006, the veteran underwent VA examination.  He 
used over-the-counter medication for the pain in his knee.  
He intermittently used a brace for walking.  There was no 
functional limitation on standing or walking.  There was no 
deformity, giving way, or instability.  He complained of 
stiffness and pain.  There was no weakness, no episodes of 
dislocation or subluxation, and no effusion.  He reported 
flare-ups every one or two months. The veteran stated that 
there was no additional limitation of motion or functional 
impairment during flare-ups.

On examination, the veteran had a normal gait.  The veteran 
demonstrated pain during the drawer sign test.  Flexion was 
from 0 to 141 degrees.  There was no additional limitation of 
motion on repetitive use.  There was no ankylosis.  X-rays of 
the knee were normal.

The RO assigned a 10 percent rating to the veteran's right 
knee disability in November 2006, under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2007).  That code 
provides that bursitis should be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.

The veteran has been assigned a 10 percent evaluation for 
limitation of flexion of the right knee.  The 10 percent 
evaluation contemplates the presence of periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 
degrees.  Separate evaluations may be assigned if there is 
limitation of extension, subluxation or instability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; and flexion of the leg limited 
to 30 degrees is rated 20 percent disabling.  The evidence 
shows the veteran flexed his knee to 135 degrees and 141 
degrees on examination, with no additional limitation of 
motion due to repetition.  In addition, while the veteran 
indicated that he had flare-ups once a month, he stated that 
he had no additional limitation of motion during these flare-
ups.  The veteran complained of pain and weakness.  However, 
the evidence shows that such complaints caused no additional 
limitation that approximated the functional equivalent of 
flexion of the leg limited to 30 degrees.  Indeed, the 
veteran indicated that he had no functional limitation on 
standing or walking in September 2006.  Furthermore, on 
examination, he had a normal gait.  Also, the examinations 
revealed no evidence of instability or limitation of 
extension.  Thus, the Board finds that the veteran's 
functional use is better than the functional equivalent of 
limitation of flexion to 30 degrees.  As such, a higher 
evaluation may not been assigned on this basis.  DeLuca v. 
Brown, supra.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; and 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling.  The veteran indicated in 
September 2001 that his knee became unstable when he lifted 
heavy things.  However, during that examination and the 
September 2006 examination, the veteran denied any 
subluxation, dislocation, giving way, or instability.  X-rays 
confirmed the absence of dislocation.  Therefore, the 
evidence shows he demonstrated no recurrent subluxation or 
lateral instability.  Thus, a compensable evaluation under 
Diagnostic Code 5257 is inappropriate in this case.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).  
The evidence shows the veteran extended his knee to 0 degrees 
on examination.  He stated that, while he experienced flare-
ups, he suffered no additional limited motion due to these 
symptoms.  Therefore, an additional compensable rating under 
this diagnostic code is not warranted.

Since there is no evidence of ankylosis, dislocated semilunar 
cartilage or impairment of the tibia and fibula, evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 
5262 is not appropriate here.

Accordingly, the Board finds that the disability does not 
more nearly approximate the criteria for a higher rating than 
that for the currently assigned 10 percent rating.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.


ORDER

A compensable evaluation for thoracic spine scoliosis is 
denied.

An evaluation in excess of 10 percent for right knee strain 
is denied.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


